The district court did not abuse its discretion in rejecting Chavez-Juarez's
                Batson challenges
                            Chavez-Juarez argues that the district court violated his right
                to equal protection by permitting the State to use peremptory strikes
                against three prospective jurors, on account of their ethnicity, in violation
                of Batson v. Kentucky, 476 U.S. 79 (1986).
                            "We review the district court's ruling on a Batson challenge for
                an abuse of discretion." Nunnery v. State, 127 Nev. „ 263 P.3d 235,
                258 (2011). "Discriminatory jury selection in violation of Batson generally
                constitutes structural error that mandates reversal."    Diomampo v. State,
                124 Nev. 414, 423, 185 P.3d 1031, 1037 (2008) (internal quotations
                omitted).
                            Batson and its progeny disallow the use of peremptory strikes
                to systematically exclude jurors based on their race or ethnicity. 476 U.S.
                at 86; see also Conner v. State, 130 Nev. , , 327 P.3d 503, 508-09
                (2014) (applying Batson to prohibit the discriminatory exclusion of jurors
                based on race or ethnicity). In Batson, the United States Supreme Court
                articulated a three-step process for evaluating the constitutionality of a
                peremptory strike. 476 U.S. at 96; see also Ford v. State, 122 Nev. 398,
                403, 132 P.3d 574, 577 (2006) (applying the three-step analysis to review a
                Batson challenge). This court has previously recognized that the three
                steps require:
                            (1) the opponent of the peremptory challenge must
                            make out a prima facie case of discrimination, (2)
                            the production burden then shifts to the proponent
                            of the challenge to assert a neutral explanation for
                            the challenge, and (3) the [district] court must
                            then decide whether the opponent of the challenge
                            has proved purposeful discrimination.
                Ford, 122 Nev. at 403, 132 P.3d at 577.
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) [947A
                             Regardless of whether or not the opponent of a peremptory
                challenge makes a sufficient prima facie case of discrimination, if the
                proponent of the challenge proffers a race-neutral explanation, the district
                court's assessment of the prima facie case becomes moot.       Doyle v. State,
                112 Nev. 879, 888, 921 P.2d 901, 907 (1996) (citing Hernandez v. New
                York, 500 U.S. 352, 359 (1991)), overruled on other grounds by Kaczmarek
                v. State, 120 Nev. 314, 333, 91 P.3d 16, 29 (2004). Here, the first step of
                the Batson inquiry became moot when the district court sought race-
                neutral justifications from the State for all three of its peremptory
                challenges to which Chavez-Juarez objected. Therefore, we need only
                address the second and third requirements under Batson as they apply to
                this case.
                             The second step of the Batson analysis requires the State to
                proffer a race-neutral reason for its peremptory challenge.   Ford, 122 Nev.
                at 403, 132 P.3d at 577-78. However, "the State's neutral reasons for its
                peremptory challenges need not be persuasive or even plausible."           Id.
                Furthermore, "[a] legitimate reason for excluding a juror [consistent with
                Batson] [need] not [be] a reason that makes sense, but a reason that does
                not deny equal protection."    Thomas v. State, 114 Nev. 1127, 1137, 967
                P.2d 1111, 1118 (1998) (internal quotations omitted). Therefore, the State
                satisfies its burden under step two if it provides a facially race-neutral
                justification for its strike. Id.; see also Ford, 122 Nev. at 403, 132 P.3d at
                577-78.
                             Once the State proffers race-neutral reasons, the third step
                requires the district court to assess whether "the opponent of the challenge
                has proved purposeful discrimination." Ford, 122 Nev. at 403, 132 P.3d at
                577 (emphasis added). "[T]he defendant bears a heavy burden in

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I9474
                   demonstrating that the State's facially race-neutral explanation is pretext
                   for discrimination." Conner, 130 Nev. at , 327 P.3d at 509; see also Rice
                   v. Collins, 546 U.S. 333, 338 (2006) (holding that "the ultimate burden of
                   persuasion regarding racial motivation rests with, and never shifts from,
                   the opponent of the strike" (internal quotations omitted)). "In order to
                   carry that burden, the defendant must offer some analysis of the relevant
                   considerations which is sufficient to demonstrate that it is more likely
                   than not that the State engaged in purposeful discrimination."      Conner,
                   130 Nev. at , 327 P.3d at 509 (emphasis omitted).
                                 For the reasons stated below, we hold that the district court
                   did not abuse its discretion in rejecting Chavez-Juarez's           Batson
                   challenges.
                         The district court did not abuse its discretion by overruling Chavez-
                         Juarez's Batson challenge regarding prospective juror number 2
                                 During voir dire, the State asked prospective juror number 2
                   whether she could follow the law, irrespective of what a particular law
                   may require. Prospective juror number 2 replied that she could not and
                   expressed her concerns about not being heard by the justice system and
                   her potential willingness to fight to change a law if it was important to
                   her. The State also observed, on the record, that prospective juror number
                   2 hesitated in response to questions about her willingness to comply with
                   instructions. The State then used a peremptory challenge to exclude
                   prospective juror number 2 from the venire. Chavez-Juarez then raised a
                   Batson challenge by asking the reason for the State's peremptory
                   challenge, but the State responded that it was concerned by prospective
                   juror number 2's responses and hesitations when answering questions
                   about following instructions. This explanation fulfilled the second step's
                   requirement because concern over responses and hesitations was a race-
SUPREME COURT
       OF
    NEVADA
                                                         4
(0) 1947A )70140
                 neutral reason for striking prospective juror number 2. See Ford, 122 Nev.
                 at 403, 132 P.3d at 577-78.
                             Chavez-Juarez did not produce any evidence or argument that
                 would support a finding of discriminatory intent. Instead, he merely
                 asked for the reason for the State's challenge. The only evidence before
                 the district court when it resolved the challenge regarding prospective
                 juror number 2 was the State's race-neutral justifications. Therefore, the
                 district court did not abuse its discretion when it allowed the State to use
                 a peremptory challenge to strike prospective juror number 2.
                       The district court did not abuse its discretion by overruling Chavez-
                       Juarez's Batson challenge regarding prospective juror number 5
                             In response to the State's questions during voir dire,
                 prospective juror number 5 stated that she believed a victim must
                 physically resist to demonstrate a lack of consent. After the prosecutor
                 asked additional questions which provided prospective juror number 5
                 with opportunities to explain her response, she did not qualify her answer
                 and remained focused only on what she would do personally. Chavez-
                 Juarez argues that prospective juror number 5's answers were similar to
                 those of another veniremember who was eventually seated on the jury, but
                 that assertion is belied by the record. Although the other juror agreed
                 that he personally would do what he could to resist against an assault, he
                 recognized that other factors such as age, size, and fear could prevent a
                 victim from demonstrating a lack of consent by physically resisting.
                 Therefore, prospective juror number 5's unqualified responses were
                 significantly different from the responses of the other prospective juror.
                             The State used a peremptory challenge on prospective juror
                 number 5 and Chavez-Juarez responded by raising his second Batson
                 challenge. The State justified its challenge by stating its concerns
SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A    e
                regarding prospective juror number 5's understanding of consent,
                especially considering the facts of this case that involved a child victim
                who did not physically resist her attacker. Therefore, the State proffered
                a race-neutral justification for its peremptory strike and thereby satisfied
                the requirements of the second step of the Batson inquiry. See Ford, 122
                Nev. at 403, 132 P.3d at 577-78. Chavez-Juarez neither argued that the
                State's race-neutral reason was pretextual nor proffered evidence to
                demonstrate that the State acted with discriminatory intent. In the
                absence of such evidence, the district court did not abuse its discretion by
                accepting the State's race-neutral justification and overruling Chavez-
                Juarez's Batson challenge regarding the disqualification of prospective
                juror number 5.
                      The district court did not abuse its discretion by overruling Chavez-
                      Juarez's challenge of prospective juror number 19
                            When the State used a peremptory challenge on prospective
                juror number 19, Chavez-Juarez made a Batson challenge by requesting
                that the State justify its use of a challenge on another Hispanic member of
                the venire. The State responded that prospective juror number 19 was
                unqualified to serve on a jury because he had a felony drug conviction and
                a history of removals from the United States for being present in the
                country illegally. However, the prosecutors did not strike him for cause so
                as to not embarrass him in front of the rest of the venire. Additionally, the
                State argued that prospective juror number 19 had mentioned having
                criminal experience and was "nodding and nodding off' during voir dire.
                Since "the State's neutral reasons for its peremptory challenges need not
                be persuasive or even plausible," the State met its burden under step two
                because its reasons were not "inherent[ly]" discriminatory. Ford, 122 Nev.
                at 403, 132 P.3d at 577-78. The district court found that the State's
SUPREME COURT
         OF
      NEVADA
                                                      6
(0) 1.947A
                    proffered reasons were 'not so illusory as I use the term, or possibly
                    illusory, as for me to sustain a Batson challenge."
                                 Again, Chavez-Juarez did not proffer evidence or analysis to
                    demonstrate that the State's race-neutral justifications were pretextual.
                    Therefore, the district court did not abuse its discretion by accepting the
                    State's race-neutral justifications and overruling Chavez-Juarez's Batson
                    challenge regarding prospective juror number 19.
                    The district court did not abuse its discretion in sentencing Chavez-Juarez
                                 Chavez-Juarez argues that the district court abused its
                    discretion by imposing a sentence based on his refusal to admit guilt. He
                    relies on what he contends is a "well settled" Nevada rule "that a district
                    court abuses its sentencing discretion when it relies on a defendant's
                    refusal to admit guilt and take responsibility in fashioning a sentence."
                                 We review a district court's imposition of a sentence for an
                    abuse of discretion. Parrish v. State, 116 Nev. 982, 989, 12 P.3d 953, 957
                    (2000). The reliance upon prejudicial matters "constitutes an abuse of
                    discretion that necessitates a resentencing hearing before a different
                    judge."   Castillo v. State, 110 Nev. 535, 545, 874 P.2d 1252, 1259 (1994),
                    disapproved of on other grounds by Wood v. State, 111 Nev. 428, 430, 892
                    P.2d 944, 946 (1995).
                                 Chavez-Juarez correctly cites Nevada caselaw for the principle
                    that reliance on a defendant's refusal to admit guilt and take
                    responsibility at sentencing constitutes an abuse of discretion.    Brake v.
                    State, 113 Nev. 579, 584-85, 939 P.2d 1029, 1032-33 (1997); see also Brown
                    v. State, 113 Nev. 275, 290-91, 934 P.2d 235, 245-46 (1997); Thomas v.
                    State, 99 Nev. 757, 758, 670 P.2d 111, 112 (1983); Bushnell v. State, 97
                    Nev. 591, 593-94, 637 P.2d 529, 531 (1981). However, that is not what
                    took place in the district court here, and an examination of the cases
SUPREME COURT
         OF
      NEVADA
                                                          7
(0) I 947A    ceo
                 Chavez-Juarez relies upon reveals their inapplicability to the facts of the
                 present case.
                             In Brake, when the defendant refused to accept guilt, the
                 district court told the defendant that for "your lack of remorse, this [c]ourt
                 reaches the conclusion that the recommendation of the State is
                 appropriate." 113 Nev. at 584, 939 P.2d at 1033 (internal quotations
                 omitted). The Brake court held that because "it appears that the district
                 court's consideration of [the defendantis lack of remorse likely resulted in
                 the harshest possible sentence being assessed," the district court abused
                 its discretion. Id. at 585, 939 P.2d at 1033.
                             Likewise, in Brown, the district court warned the defendant
                 that if he did not accept guilt, then the district court would not show
                 mercy and would impose a harsher sentence. 113 Nev. at 290, 934 P.2d at
                 245. After the defendant refused to do so, the district court imposed a
                 harsher sentence as a direct result of this refusal. Id. at 290-91, 934 P.2d
                 at 245; see also Thomas, 99 Nev. at 758, 670 P.2d at 112 (holding that the
                 district court abused its discretion because the defendant's refusal to
                 admit guilt was a central consideration at sentencing); Bushnell, 97 Nev.
                 at 593, 637 P.2d at 531 (holding that the district court abused its
                 discretion at sentencing because the "sole reason" for the district court's
                 imposition of a harsher sentence was the defendant's decision to maintain
                 his innocence).
                             Unlike the Brake, Brown, Bushnell, and Thomas defendants'
                 refusals to admit guilt, Chavez-Juarez's denial of guilt did not directly
                 contribute to his sentence and was not a central consideration at
                 sentencing. The district court did, however, consider comments Chavez-
                 Juarez made about his victim and her mother when he exercised his right

SUPREME COURT
      OF
    NEVADA
                                                        8
(0) 1947A Att.
                   to allocution. Among other statements, Chavez-Juarez remarked that
                   their absence from the sentencing hearing "tell[s] you a lot of things about
                   them," that the victim's mother was a prostitute and that he believed the
                   victim learned her behavior from her prostitute mother.
                               The district court then imposed the sentence of 55-years-to-life
                   and orally presented its justification for the sentence. In doing so, the
                   district court discussed the nature of the case and the trial proceedings
                   and concluded by stating that "engaging in these acts has earned [Chavez-
                   Juarez] the sentences just imposed." As part of its sentencing statement,
                   the district court made the following comments regarding Chavez-Juarez:
                                      His statements to the police, and his
                               testimony at trial, reveal that his denial about the
                               reality of what occurred is complete.
                                     His denial is complete in the sense that, as
                               his allocution. . . reveals, he has projected, and
                               blaming on an 8-year-old at the time of these
                               offenses, the sexual misconduct that occurred.
                                     . . . [H]e would indicate to me that the 8- or
                               9-year-old victim was acting like a prostitute. And
                               that kind of projection demonstrates a complete
                               denial of responsibility for among the most serious
                               kinds of misconduct which can be committed in
                               our society.
                               Contrary to Chavez-Juarez's argument that these comments
                   were about his refusal to admit guilt, they were instead made in the
                   context of discussing Chavez-Juarez's statements blaming the victim and
                   her mother for his crimes, and his statements contradicting his earlier
                   confession." At no point did the district court state that it based its


                          'Chavez-Juarez raised the issue of his having taken responsibility
                   for his actions when he argued that his confession to the police should be a
                                                                      continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                         9
(0) 1947A    et,
                 sentence on Chavez-Juarez's refusal to accept responsibility or to admit
                 guilt. The district court instead concluded that the defendant's conduct
                 "earned" him the harsh sentence. Therefore, the district court did not
                 abuse its discretion by imposing a sentence based on Chavez-Juarez's
                 criminal conduct.
                 Conclusion
                                The district court did not abuse its discretion in overruling
                 Chavez-Juarez's three Batson challenges to the State's use of peremptory
                 strikes. In addition, the district court did not abuse its discretion in
                 imposing Chavez-Juarez's sentence. Therefore, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                                    J.
                                                      Pickering




                                                      Saitta




                 ...continued
                 mitigating factor because he allegedly cooperated with the police.
                 Therefore, any reference by the district court to Chavez-Juarez's denial of
                 responsibility was in response to the inconsistencies between Chavez-
                 Juarez's seeking credit for his taped confession and his later denials
                 regarding that confession.

SUPREME COURT
        OF
     NEVADA
                                                       10
(0) 1947A    e
                cc: Hon. Egan K. Walker, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 11
(01 1947A